DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed September 7, 2021, have been fully considered but they are not persuasive. 
2.	On pages 6-7 of Remarks, Applicant argues that the prior art of Ritter (US Publication 2007/0133147) cannot be relied upon to disclose adjusting the width of an auxiliary electrode, since the dimensions disclosed by Ritter are not equivalent to the dimensions of the auxiliary electrode of the Instant Application.
3.	The Examiner respectfully disagrees with the above assertion. First, Claim 1 of the Instant Application has not defined along which axis the ‘width direction’ extends. The Examiner can take any direction to mean a ‘width direction’ since no reference point has been made within the limitations of the claim. Second, Ritter discloses the width of the tabs can be increased to reduce the pitch between the adjacent column of electrode tabs. Hence, adjusting the width of the auxiliary tab (53A, 53B, 53C, 53D – Figure 10, Figure 11) of Togashi in a direction towards the internal electrode (52A, 52B – Figure 9, Figure 10, Figure 11) would reduce the pitch between the two electrodes, and result in a lowered equivalent series inductance.
4.	On pages 7-8 of Remarks, Applicant argues that Table 1 of the Instant Application provides for unexpected and superior results for auxiliary electrodes that possess a width of 20% to 70% of the margin width.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147).
In re claim 1, Togashi discloses a multilayer ceramic electronic component comprising:  
5a ceramic body (42 – Figure 9, ¶74, ¶40) including a dielectric layer (5 – Figure 11, ¶40), and first (52A – Figure 11, ¶75) and second (52B – Figure 11, ¶76) internal electrodes disposed to oppose each other with the dielectric layer therebetween (Figure 11), and including first and second surfaces (top and bottom surfaces of 42 – Figure 9) opposing each other in a stacking direction of the first and second 
15first and second external electrodes (43A, 43B – Figure 9, ¶73) having first electrode layers (57A, 57B – Figure 9, ¶75) connected to the first and second internal electrodes (52A, 52B – Figure 9, Figure 10), respectively, and second electrode layers (58A, 58B – Figure 9, ¶74) disposed on the first electrode layers, respectively (¶77-79, Figure 11, Figure 12); and 
an auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11, ¶73) disposed between an end portion 20of the second electrode layers (58A, 58B – Figure 12) and an inflection point of the ceramic body (Figure 11, Figure 12, ¶75, ¶77-79), 
Togashi does not disclose wherein a width of the auxiliary electrode is in a range from 20% to 70% of a width of a margin portion of the first or second internal electrode.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 In re claim 2, Togashi in view of Ritter discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses wherein the auxiliary electrode comprises a first auxiliary electrode and a second auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11).
In re claim 3, Togashi in view of Ritter discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses wherein the auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11) is disposed in the same layer as the first internal electrode (52A – Figure 11) or the second internal electrode (52B – Figure 11) (Figure 11).
In re claim 4, Togashi in view of Ritter discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi wherein the auxiliary electrode (53A, 53B, 53C, 53D – Figure 10) is disposed in a single layer among layers in which an internal electrode (either 52A or 52B – Figure 10), closest to the first surface or second surface (front or back surface of 42 – Figure 9) of 15the ceramic body, is disposed (See Figures 9 and 10).
In re claim 5, Togashi in view of Ritter discloses the multilayer ceramic electronic component according to claim 2, as explained above. Togashi  wherein the first auxiliary electrode (53A, 53B – Figure 10) and the second auxiliary electrode (53C, 53D – Figure 10) are respectively disposed 20in layers in which an internal electrode (52A or 52B – Figure 10), closest to the first surface or second surface (front and back surface of 42 – Figure 9) of the ceramic body, is disposed (See Figures 9 and 10).
In re claim 6, Togashi in view of Ritter discloses the multilayer ceramic electronic component 25according to claim 2, as explained above. Togashi further discloses wherein the auxiliary electrode further DB1/ 107451974.1 Page 26comprises a third auxiliary electrode and a fourth auxiliary electrode (any of 53A, 53B, 53C, 53D, 53E, 53F – Figure 10, Figure 11, ¶74).
In re claim 7, Togashi in view of Ritter discloses the multilayer ceramic electronic component 5according to claim 6, as explained above. Togashi further discloses wherein the first and second auxiliary (53A, 53B – Figure 10, Figure 11) electrodes are arranged in a layer in which the first internal electrode (52A – Figure 10, Figure 11), closest to the first or second surface (front or back surface of 42 – Figure 9) of the ceramic body, is disposed, and the third and fourth auxiliary electrodes (53C, 53D – Figure 10, Figure 11) are arranged 10in a layer in which the second internal electrode (52B – Figure 10, Figure 11), 
In re claim 8, Togashi in view of Ritter discloses the multilayer ceramic electronic component 15according to claim 6, as explained above. Togashi wherein the first and second auxiliary electrodes (53A, 53B – Figure 10, Figure 11) are respectively arranged in a layer in which the first internal electrode (52A – Figure 10, Figure 11), closest to the first and second surfaces (Front and back surface of 42 – Figure 9) of the ceramic body, is disposed, and the third and fourth auxiliary electrodes (53C, 53D – Figure 10, Figure 11) are 20respectively arranged in a layer in which the second internal electrode (52B – Figure 10, Figure 11), closest to the first and second surfaces (front and back surface of 42 – Figure 9) of the ceramic body, is disposed (See Figures 9 and 10).
In re claim 9, Togashi in view of Ritter discloses the multilayer ceramic electronic component 25according to claim 6, as explained above. Togashi further discloses wherein the first and second auxiliary DB1/ 107451974.1 Page 27electrodes (53A, 53B – Figure 10, Figure 11) are respectively arranged in a layer in which the first internal electrode (52A – Figure 10, Figure 11) is disposed, and the third and fourth auxiliary electrodes (53C, 53D – Figure 10, Figure 11) are respectively arranged in a layer in which the second internal 5electrodes (52B – Figure 10, Figure 11)are disposed.
In re claim 11, Togashi discloses a multilayer ceramic electronic component comprising: 
a body (42 – Figure 9) including first and second internal electrodes (52A, 52B – Figure 10, Figure 11) 15stacked over each other with a dielectric layer (5 – Figure 10, Figure 11) interposed between each adjacent pair of first and second internal electrodes (Figure 10, Figure 11); 
first and second external electrodes (43A, 43B – Figure 9) disposed on longitudinally opposing surfaces of the body (Figure 9), each 20comprising a first electrode layer (57A, 57B – Figure 9) and a second electrode layer (58A, 58B – Figure 9) disposed on the first electrode layer (¶75, ¶77-79) the first 
25an auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11) contacting at least a portion DB1/ 107451974.1Page 28of the second electrode layer (¶77-79) and disposed on a same layer as the first or the second internal electrodes (52A, 52B – Figure 10, Figure 11) between a portion of the second electrode layer contacting a surface of the body and one of the longitudinally opposing surfaces 5to which a corresponding internal electrode is exposed (Figure 9, Figure 10, Figure 11, ¶75, ¶77-79).
Togashi does not disclose wherein a width of the auxiliary electrode is in a range from 20% to 70% of a width of a margin portion of the corresponding internal electrode.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 11, as explained above. Togashi further discloses wherein the dielectric layer on which the auxiliary electrode (53A, 53B – Figure 10) is disposed is closest to a surface of the body in a direction in which the first and second internal electrodes (52A, 52B – Figure 10, Figure 11) are stacked (¶46; Note that the protective layer is an additional embodiment as described in [¶0046].) (See Claims 1, 4, 10, 16). 
In re claim 13, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 11, as explained above. Togashi further discloses wherein the auxiliary electrode 
a second auxiliary electrode (53C, 53D – Figure 10, Figure 11) disposed on a same layer as a second internal electrode (52B – Figure 10, Figure 11) closest to a surface of the body in the direction in which the first and second internal electrodes are stacked (Figure 10, Figure 11).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147) and in further view of Ahn et al. (US Publication 2015/0014037).
In re claim 10, Togashi in view of Ritter discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses the second electrode layer can comprise of a Cu or Ni/Sn layer. Togashi does not disclose the second electrode layer comprises a conductive metal different from the first 10electrode layer.
Ahn discloses an external electrode comprising a first electrode layer formed of a conductive metal including silver (¶62 -63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the material for an external electrode as described Ahn to realize a device of desired conductivity and ESR characteristics. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848